

EXHIBIT 10.5
LEAP WIRELESS INTERNATIONAL, INC.
2004 STOCK OPTION, RESTRICTED STOCK AND DEFERRED STOCK UNIT PLAN

PERFORMANCE SHARE UNIT AWARD GRANT NOTICE AND
PERFORMANCE SHARE UNIT AWARD AGREEMENT
Leap Wireless International, Inc., a Delaware corporation (the “Company”),
pursuant to its 2004 Stock Option, Restricted Stock and Deferred Stock Unit Plan
(the “Plan”), hereby grants to the individual listed below (“Holder”), an award
of performance share units (“Units”) with respect to the number of shares of the
Company’s common stock (the “Shares”) indicated below, which Units shall be
eligible for vesting based on the performance of the Company and certain service
requirements, as set forth on Exhibit B attached hereto. The Units are Deferred
Stock Units pursuant to the terms of the Plan. This award for Units (this
“Award”) is subject to all of the terms and conditions as set forth herein and
in the Performance Share Unit Award Agreement attached hereto as Exhibit A (the
“Agreement”) and the Plan, each of which are incorporated herein by reference.
Unless otherwise defined herein, the terms defined in the Plan or the Agreement
shall have the same defined meanings in this Performance Share Unit Award Grant
Notice (the “Grant Notice”) and the Agreement.
Holder:
S. Douglas Hutcheson
Grant No.:
PU002607
Grant Date:
March 16, 2012
Target Units:
183,000 units
Maximum Units:
366,000 units
Distribution Schedule:
Subject to the terms of the Agreement, the Units shall be distributable as they
vest pursuant to the Vesting Schedule.
Vesting Schedule:
Subject to the terms of the Agreement, the Award shall vest on the dates and in
the amounts set forth on Exhibit B attached hereto.
 
 

By Holder’s signature below, or by Holder’s submitting his or her electronic
acceptance of the Award subject to this Grant Notice using the website of the
Company’s designated brokerage firm, Holder agrees to be bound by the terms and
conditions of the Plan, the Agreement and this Grant Notice. Holder agrees to
access copies of the Plan and the prospectus governing the Plan (the “Plan
Documents”) on the Company’s intranet or on the website of the Company’s
designated brokerage firm. Paper copies are also available upon request to the
Secretary of the Company at the Company’s corporate offices.
Holder has reviewed this Grant Notice, the Agreement and the Plan Documents in
their entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Grant Notice or accepting the Award subject hereto and fully
understands all provisions of this Grant Notice, the Agreement and the Plan.
Holder agrees to accept as binding, conclusive and final all decisions or
interpretations of the Administrator of the Plan upon any questions arising
under the Plan, this Grant Notice or the Agreement.
 
HOLDER
 
By:
/s/  S. Douglas Hutcheson
 
Print Name:
S. Douglas Hutcheson
 
Address:
     
 
 
     






            

--------------------------------------------------------------------------------



EXHIBIT A

TO PERFORMANCE SHARE UNIT AWARD GRANT NOTICE

PERFORMANCE SHARE UNIT AWARD AGREEMENT
Pursuant to the Grant Notice to which this Agreement is attached, the Company
has granted to Holder the right to receive a number of Units up to the number of
Maximum Units set forth in the Grant Notice, subject to all of the terms and
conditions set forth in this Agreement, the Grant Notice and the Plan. The Award
is subject to the terms and conditions of the Plan which are incorporated herein
by reference. In the event of any inconsistency between the Plan and this
Agreement, the terms of the Plan shall control. Capitalized terms not
specifically defined herein shall have the meanings specified in the Plan and
the Grant Notice.
ARTICLE I.
AWARD OF PERFORMANCE SHARE UNITS


1.1    Award of Performance Share Units.
(a)    Award. Effective as of the Grant Date set forth in the Grant Notice (the
“Grant Date”), and upon the terms and conditions set forth in the Plan and this
Agreement, the Company irrevocably grants to Holder the right to receive a
number of Units up to the number of Maximum Units set forth in the Grant Notice,
in consideration of Holder’s employment with or service to the Company or its
Subsidiaries on or before the Grant Date, for which the Administrator has
determined Holder has not been fully compensated, and the Administrator has
determined that the benefit received by the Company as a result of such
employment or service has a value that exceeds the aggregate par value of the
Shares issuable pursuant to the Units, which Shares, when and if issued in
accordance with the terms hereof, shall be fully paid and nonassessable. Prior
to actual issuance of any Shares, the Units and the Award represent an unsecured
obligation of the Company, payable only from the general assets of the Company.
(b)    Vesting. The Units subject to the Award shall vest in accordance with the
Vesting Schedule set forth in the Grant Notice. Unless and until the Units have
vested in accordance with the Vesting Schedule set forth in the Grant Notice,
Holder will have no right to any distribution with respect to such Units. Except
as set forth in Exhibit B hereto, in the event of Holder’s Termination of
Employment prior to the vesting of all of the Units, any unvested Units will
terminate automatically without any further action by the Company and be
forfeited without further notice and at no cost to the Company.
(c)    Distribution of Shares.
(i)    Shares of Common Stock shall be distributed to Holder (or in the event of
Holder’s death, to his or her estate) with respect to such Holder’s vested Units
as soon as practicable following the vesting date of the Units as specified in
the Vesting Schedule set forth in the Grant Notice, subject to the terms and
provisions of the Plan and this Agreement. All distributions shall be made by
the Company in the form of whole shares of Common Stock (rounded down to the
next whole share).
(ii)    Neither the time nor form of distribution of Common Stock with respect
to the Units may be changed, except as may be permitted by the Administrator in
accordance with the Plan and Section 409A of the Code (together with any
Department of Treasury regulations and other interpretive guidance issued
thereunder, including without limitation any such regulations or other guidance
that may be issued after the Grant Date, “Section 409A”).
(d)    Generally. Shares issued under the Award shall be issued to Holder or
Holder’s beneficiaries, as the case may be, at the sole discretion of the
Administrator, in either (i) uncertificated form, with the Shares recorded in
the name of Holder in the books and records of the Company’s transfer agent with
appropriate notations regarding any restrictions on transfer imposed pursuant to
this Agreement; or (ii) certificate form.
1.2    Tax Withholding. Notwithstanding any other provision of this Agreement:

        
A-1

--------------------------------------------------------------------------------



(a)    The Company has the authority to deduct or withhold, or require Holder to
remit to the Company, an amount sufficient to satisfy applicable federal, state,
local and foreign taxes (including any FICA obligation) required by law to be
withheld with respect to any taxable event arising from the vesting of the Units
or Holder’s receipt of the Shares upon settlement of the Units. The Company may
permit, but shall not be obligated to allow, Holder to make such payment in one
or more of the forms specified below:


(i)     by cash or check made payable to the Company;


(ii)     by the deduction of such amount from other compensation payable to
Holder;


(iii)     by requesting that the Company withhold a net number of vested Shares
otherwise issuable (including through providing sale instructions to a brokerage
firm in a manner consistent with Section 1.2(c) below) pursuant to the Units
having a then-current Fair Market Value not exceeding the amount necessary to
satisfy the withholding obligation of the Company and its Subsidiaries based on
the minimum applicable statutory withholding rates for federal, state, local and
foreign income tax and payroll tax purposes (the “Withholding Amount”);


(iv)     by tendering a number of vested Shares (including through providing
sale instructions to a brokerage firm in a manner consistent with Section 1.2(c)
below) having a then-current Fair Market Value not exceeding the amount
necessary to satisfy the Withholding Amount; or


(v)     any combination of the foregoing.


(b)     In the event Holder fails to provide timely payment of all sums required
pursuant to Section 1.2(a), the Company shall have the right and option, but not
the obligation, to treat such failure as an election by Holder to satisfy all or
any portion of Holder’s required payment obligation pursuant to
Section 1.2(a)(ii) or Section 1.2(a)(iii) above, or any combination of the
foregoing as the Company may determine to be appropriate. The Company shall not
be obligated to deliver any certificate representing Shares issuable with
respect to the Units to Holder or his or her legal representative unless and
until Holder or his or her legal representative shall have paid or otherwise
satisfied in full the amount of all federal, state, local and foreign taxes
applicable with respect to the taxable income of Holder resulting from the
vesting of the Units, the distribution of the Shares issuable with respect
thereto, or any other taxable event related to the Units.


(c)    In the event Holder’s tax withholding obligation will be satisfied under
Section 1.2(a)(iii) or Section 1.2(a)(iv) above, then the Company may elect to
instruct any brokerage firm determined acceptable to the Company for such
purpose to sell on Holder’s behalf a whole number of Shares as the Company
determines to be appropriate to generate cash proceeds sufficient to satisfy
Holder’s tax withholding obligation. Holder’s acceptance of this Award
constitutes Holder’s instruction and authorization to the Company and such
brokerage firm to complete the transactions described above, including the
transactions described in the previous sentence, as applicable. Any Shares to be
sold at the Company’s direction through a broker-assisted sale will be sold on
the day the tax withholding obligation arises (i.e., the date Shares are
delivered) or as soon thereafter as practicable. The Shares may be sold as part
of a block trade with other participants of the Plan in which all participants
receive an average price. Holder will be responsible for all broker’s fees and
other costs of sale, and Holder agrees to indemnify and hold the Company
harmless from any losses, costs, damages, or expenses relating to any such sale.
To the extent the proceeds of such sale exceed Holder’s tax withholding
obligation, the Company agrees to pay such excess in cash to Holder as soon as
practicable. Holder acknowledges that the Company or its designee is under no
obligation to arrange for such sale at any particular price and that the
proceeds of any such sale may not be sufficient to satisfy Holder’s tax
withholding obligation. The Company may refuse to issue any Shares in settlement
of the Award to Holder until the foregoing tax withholding obligations are
satisfied.
1.3    Conditions to Issuance of Shares. The Company shall not be required to
issue or deliver any Shares issuable upon the vesting of the Units prior to the
fulfillment of all of the conditions set forth in Section 6.3 of the Plan.



        
A-2

--------------------------------------------------------------------------------



ARTICLE II.
RESTRICTIONS
2.1    Award and Interests Not Transferable. The Units awarded hereunder shall
not be liable for the debts, contracts or engagements of Holder or his or her
successors in interest or be subject to disposition by transfer, alienation,
anticipation, pledge, encumbrance, assignment or any other means whether such
disposition be voluntary or involuntary or by operation of law by judgment,
levy, attachment, garnishment or any other legal or equitable proceedings
(including bankruptcy), and any attempted disposition thereof shall be null and
void and of no effect.
2.2    Rights as Stockholder. Neither Holder nor any person claiming under or
through Holder shall have any of the rights or privileges of a stockholder of
the Company as a result of the issuance of the Units or in respect of any Shares
issuable hereunder unless and until certificates representing such Shares (which
may be in uncertificated form) have been issued and recorded on the books and
records of the Company or its transfer agents or registrars, and delivered to
Holder (including through electronic delivery to a brokerage account). After
such issuance, recordation and delivery, Holder shall have all the rights of a
stockholder of the Company, including with respect to the right to vote the
Shares and the right to receive any cash or share dividends or other
distributions paid to or made with respect to the Shares.
ARTICLE III.
OTHER PROVISIONS


3.1    No Employment Rights. If Holder is an Employee, nothing in the Plan or
this Agreement shall confer upon Holder any right to continue in the employ of
the Company or any Subsidiary or shall interfere with or restrict in any way the
rights of the Company and its Subsidiaries, which are expressly reserved, to
discharge Holder at any time for any reason whatsoever, with or without cause,
except to the extent expressly provided otherwise in a written agreement between
the Company or any Subsidiary and Holder.
3.2    Conformity to Securities Laws. Holder acknowledges that the Plan is
intended to conform to the extent necessary with all provisions of the
Securities Act and the Exchange Act and any and all regulations and rules
promulgated by the Securities and Exchange Commission thereunder, and state
securities laws and regulations. Notwithstanding anything herein to the
contrary, the Plan shall be administered, and any Shares are to be issued, only
in such a manner as to conform to such laws, rules and regulations. To the
extent permitted by applicable law, the Plan and this Agreement shall be deemed
amended to the extent necessary to conform to such laws, rules and regulations.
3.3    Amendments. This Agreement may not be modified, amended or terminated
except by an instrument in writing, signed or acknowledged by Holder and by a
duly authorized representative of the Company.
3.4    Notices. Any notice to be given under the terms of this Agreement to the
Company shall be addressed to the Company in care of the Secretary of the
Company (or, if sent by email, to the then-current email address for the
Secretary of the Company), and any notice to be given to Holder shall be
addressed to Holder at the address given beneath Holder’s signature on the Grant
Notice or to the most recent address for Holder in the Company’s personnel
records (or, if sent by email, to the most recent email address for Holder in
the Company’s personnel records). By a notice given pursuant to this Section
3.4, either party may hereafter designate a different address for notices to be
given to that party. Any notice shall be deemed duly given when sent via email
or when sent by certified mail (return receipt requested) and deposited (with
postage prepaid) in a post office or branch post office regularly maintained by
the United States Postal Service.
3.5    Successors and Assigns. The Company may assign any of its rights under
this Agreement to single or multiple assignees, and this Agreement shall inure
to the benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer herein set forth, this Agreement shall be binding upon
Holder and his or her heirs, executors, administrators, successors and assigns.
3.6    Section 409A.
(a)    Notwithstanding any other provision of the Plan, this Agreement or the
Grant Notice, the Plan, this Agreement and the Grant Notice shall be interpreted
in accordance with, and incorporate the terms and

        
A-3

--------------------------------------------------------------------------------



conditions required by, Section 409A. The Administrator may, in its discretion,
adopt such amendments to the Plan, this Agreement or the Grant Notice or adopt
other policies and procedures (including amendments, policies and procedures
with retroactive effect), or take any other actions, as the Administrator
determines are necessary or appropriate to comply with the requirements of
Section 409A.
(b)    This Agreement is not intended to provide for any deferral of
compensation subject to Section 409A of the Code, and, accordingly, the Shares
issuable pursuant to the Units hereunder shall be distributed to Holder no later
than the later of: (i) the fifteenth (15th) day of the third month following
Holder’s first taxable year in which such Units are no longer subject to a
substantial risk of forfeiture, and (ii) the fifteenth (15th) day of the third
month following the first taxable year of the Company in which such Units are no
longer subject to substantial risk of forfeiture, as determined in accordance
with Section 409A. If any of the conditions to the issuance of any Shares
issuable upon the vesting of the Units under Section 1.1(b) above that are
within the control of Holder have not been satisfied prior to the date set forth
in the preceding sentence, the Units will terminate automatically and without
any further action by the Company and be forfeited without further notice and at
no cost to the Company.
3.7    Tax Representations. Holder has reviewed with Holder’s own tax advisors
the federal, state, local and foreign tax consequences of this investment and
the transactions contemplated by the Grant Notice and this Agreement. Holder is
relying solely on such advisors and not on any statements or representations of
the Company or any of its agents. Holder understands that Holder (and not the
Company) shall be responsible for Holder’s own tax liability that may arise as a
result of this investment or the transactions contemplated by this Agreement.
3.8    Titles. Titles are provided herein for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.
3.9    Governing Law; Severability. This Agreement shall be administered,
interpreted and enforced under the laws of the State of Delaware without regard
to conflicts of laws thereof. Should any provision of this Agreement be
determined by a court of law to be illegal or unenforceable, the other
provisions shall nevertheless remain effective and shall remain enforceable.
3.10    Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan or this Agreement, if Holder is subject to Section 16 of
the Exchange Act, the Plan, the Units and this Agreement shall be subject to any
additional limitations set forth in any applicable exemptive rule under Section
16 of the Exchange Act (including any amendment to Rule 16b-3 of the Exchange
Act) that are requirements for the application of such exemptive rule. To the
extent permitted by applicable law, this Agreement shall be deemed amended to
the extent necessary to conform to such applicable exemptive rule.



        
A-4

--------------------------------------------------------------------------------



EXHIBIT B
TO PEFORMANCE SHARE UNIT AWARD GRANT NOTICE
VESTING PROVISIONS


Capitalized terms used in this Exhibit B and not defined below shall have the
meanings given to them in the Agreement to which this Exhibit B is attached.
1.    Vesting of Units.
(a)    Performance-Based Vesting of Units. The Units shall become eligible to
vest based on the Company’s results as measured against performance levels for
each of Fiscal Year 2012 and Fiscal Year 2013. Performance levels for Fiscal
Year 2012 shall be based upon adjusted operating income before depreciation and
amortization (“Adjusted OIBDA”) and net customer additions (“Net Additions”) as
set forth in Annex A attached hereto. Performance levels for Fiscal Year 2013
shall be determined by the Compensation Committee during Fiscal Year 2013. The
overall performance level for purposes of determining the vesting of outstanding
Units granted pursuant to this Agreement shall be determined by averaging the
percentage attainment for each of Fiscal Year 2012 and Fiscal Year 2013 against
the target opportunity (such resulting number of Units, the “Vesting Eligible
Units”). As further described below, except as set forth in Section 2 of this
Exhibit B with respect to a Change in Control, once the performance levels set
forth in this Section 1(a) are determined, Units shall not vest and the Shares
underlying the Units shall not be delivered until the conditions set forth in
Section 1(b) of this Exhibit B are satisfied.
(b)    Time-Based Vesting of Units. Subject to Holder’s continued employment
through the applicable vesting date, (i) one-half of the Vesting Eligible Units
(the “First Tranche Units”) shall vest and settle on the date immediately
following the date on which the Company files its Annual Report on Form 10-K for
Fiscal Year 2013 (the “First Scheduled Vesting Date”) and (ii) the remaining
one-half of the Vesting Eligible Units (the “Second Tranche Units”) shall vest
on December 31, 2014 (the “Second Scheduled Vesting Date”).
(c)    Performance Improvement Plan. Notwithstanding the foregoing, if Holder is
placed on a Performance Improvement Plan (as defined below) at any time during
the period beginning on the Grant Date and ending on December 31, 2014 (the
“Unit Performance and Vesting Period”), the number of Vesting Eligible Units
that such Holder shall be entitled to receive shall be prorated to reflect that
portion of the Unit Performance and Vesting Period during which he or she was
subject to a Performance Improvement Plan.
(d)    Definition of Fiscal Year. For purposes of this Exhibit B, the term
“Fiscal Year” means the Company’s fiscal year ending December 31.
(e)    Definition of Performance Improvement Plan. For purposes of this Exhibit
B, the term “Performance Improvement Plan” means a documented performance
improvement process pursuant to which an employee with performance issues is
placed on a plan designed to improve his or her performance within a state
period.
2.    Change in Control.
(a)    Performance Measurement Upon A Change in Control. The Units shall be
eligible to vest in connection with a Change in Control as follows:
(i)     Before End of Fiscal Year 2013. In the event of approval by the
Company’s stockholders at any time during Fiscal Year 2012 or Fiscal Year 2013
of a transaction that would qualify as a Change in Control, the Target Units
shall become the number of Vesting Eligible Units which Holder is eligible to
receive, with the vesting and settlement of such Units to be subject to Holder’s
continued employment through the applicable vesting dates set forth in Section
1(b) above.

        
B-1

--------------------------------------------------------------------------------



(ii)     After End of Fiscal Year 2013. In the event of approval by the
Company’s stockholders at any time after the end of Fiscal Year 2013 of a
transaction that would qualify as a Change in Control, the vesting and
settlement of Units shall continue to determined pursuant to Section 1 above.
(b)    Termination of Employment in the Event of a Change in Control. In the
event of a Change in Control, if Holder experiences a Termination of Employment
by reason of discharge by the Company other than for Cause (as defined below),
or by reason of resignation by Holder for Good Reason (as defined below), during
the period commencing ninety (90) days prior to such Change in Control and
ending twelve (12) months after such Change in Control (the “Change in Control
Period”), then such number of Units as determined in accordance with Section
2(a) (the “CIC Vesting Eligible Units”) above shall vest and be distributable on
the date of Holder’s Termination of Employment (or, if later, immediately prior
to the date of the occurrence of such Change in Control). In the event that
Holder has a Termination of Employment following the Change in Control Period,
the settlement of the CIC Vesting Eligible Units shall be determined in
accordance with Section 1(b) above (replacing references to Vesting Eligible
Units with references to CIC Vesting Eligible Units).
(c)    Definitions of Cause and Good Reason. For purposes of this Exhibit B, the
terms “Cause” and “Good Reason” shall have the meanings ascribed to such terms
in Holder’s employment or severance agreement with the Company in effect on the
Grant Date.
(d)    Condition to Vesting and Distribution of Units. The vesting and
distribution of Units pursuant to Section 2(b) of this Exhibit B shall be
conditioned on Holder’s delivery to the Company of an executed General Release
substantially in the form attached as Exhibit C to the Grant Notice (which
General Release shall be subject to revision from time-to-time by the Company
due to, among other things, changing legal and regulatory requirements) and
Holder’s non-revocation of such General Release during the time period for such
revocation set forth therein.
3.    Adjustment to Vesting Conditions and Performance Levels. The vesting terms
and conditions set forth in this Exhibit B (including, without limitation, the
projected performance levels set forth on Annex A) were established based the
Company’s then-contemplated business plans and operations and projected
performance levels. The Administrator reserves the right, at any time, to adjust
or modify the vesting terms set forth in this Exhibit B (including, without
limitation, the projected performance levels set forth on Annex A), in its sole
and absolute discretion, to reflect changes in the Company’s business plans and
operations or otherwise, pursuant to notice provided to the Holder.
4.    Confidentiality. Holder agrees to keep the OIBDA and Net Additions
achievement levels set forth in this Exhibit B confidential and not to disclose
such thresholds to any third party without the prior written consent of the
Company.



        
B-2



--------------------------------------------------------------------------------




EXHIBIT C
TO PERFORMANCE SHARE UNIT AWARD GRANT NOTICE
FORM OF GENERAL RELEASE
1.    General Release of Claims. In consideration of certain rights to
accelerated vesting of performance share units granted to the undersigned
(“Holder”) by Leap Wireless International, Inc. (the “Company”) pursuant to the
Leap Wireless International, Inc. 2004 Stock Option, Restricted Stock and
Deferred Stock Unit Plan (the “Plan”), Holder does hereby for himself or herself
and his or her spouse, beneficiaries, heirs, successors and assigns, release,
acquit and forever discharge the Company and Cricket Communications, Inc.
(collectively, the “Companies”) and their respective stockholders, officers,
directors, managers, employees, representatives, related entities, successors
and assigns, and all persons acting by, through or in concert with them
(collectively, the “Releasees”) of and from any and all claims, actions,
charges, complaints, causes of action, rights, demands, debts, damages, or
accountings of whatever nature, except for criminal activity, known or unknown,
which Holder may have against the Releasees based on any actions or events which
occurred prior to the date of this General Release, including, but not limited
to, those related to, or arising from, Holder’s employment with the Companies,
or the termination thereof, any claims under Title VII of the Civil Rights Act
of 1964, the Federal Age Discrimination and Employment Act and the California
Fair Employment and Housing Act (collectively, “Claims”). This General Release
shall not, however, constitute a waiver of any of Holder’s rights (a) to
indemnification under the Company’s certificate of incorporation or bylaws,
under general corporate law or as an insured under any directors and officers
liability insurance policy of the Company or (b) to pursue claims for or under
any unemployment compensation, state disability insurance benefits pursuant to
the terms of applicable state law or worker's compensation insurance policy or
fund of the Company.
2.    Release of Unknown Claims. In addition, Holder expressly waives all rights
under Section 1542 of the Civil Code of the State of California, which reads as
follows:
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH A CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.
3.    Older Worker’s Benefit Protection Act. Holder agrees and expressly
acknowledges that this General Release includes a waiver and release of all
claims which Holder has or may have under the Age Discrimination in Employment
Act of 1967, as amended, 29 U.S.C. § 621, et seq. (“ADEA”). The following terms
and conditions apply to and are part of the waiver and release of the ADEA
claims under this General Release:
(a)    That this General Release is written in a manner calculated to be
understood by Holder.
(b)    The waiver and release of claims under the ADEA contained in this General
Release do not cover rights or claims that may arise after the date on which
Holder signs this General Release.
(c)    The rights to accelerated vesting of the performance share units and the
right to receive shares of the Company’s common stock upon settlement of such
units provide for consideration in addition to anything of value to which Holder
is already entitled.
(d)    Holder is advised to consult an attorney before signing this General
Release.
(e)    Holder is afforded twenty-one (21) days (or, in the event that Holder is
terminated in connection with an exit incentive or other employment termination
program, forty-five (45) days) after Holder is provided with this General
Release to decide whether or not to sign this General Release. If Holder
executes this General Release prior to the expiration of such period, Holder
does so voluntarily and after having had the opportunity to consult with an
attorney.

C-1



--------------------------------------------------------------------------------



(f)    In the event that any termination of Holder’s employment is in connection
with an exit incentive or other employment termination program, Holder is
provided with written information, calculated to be understood by the average
individual eligible to participate, as to:
(i)    any class, unit, or group of individuals covered by such program, any
eligibility factors for such program, and any time limits applicable to such
programs; and
(ii)    the job titles and ages of all individuals eligible or selected for the
program, and the ages of all individuals in the same job classification or
organizational unit who are not eligible or not selected for the program.
(g)    Holder will have the right to revoke this General Release within seven
(7) days of signing this General Release. In the event this General Release is
revoked, this General Release will be null and void in its entirety, and Holder
will not receive the benefits described in Paragraph 1 above.
(h)    If Holder wishes to revoke the General Release, Holder shall deliver
written notice stating his or her intent to revoke this General Release to the
Company’s Corporate Secretary on or before the seventh (7th) day after the date
hereof.
4.    No Assignment of Claims. Holder represents and warrants to the Releasees
that there has been no assignment or other transfer of any interest in any Claim
which Holder may have against the Releasees, or any of them, and Holder agrees
to indemnify and hold the Releasees harmless from any liability, claims,
demands, damages, costs, expenses and attorneys’ fees incurred as a result of
any person asserting any such assignment or transfer of any rights or Claims
under any such assignment or transfer from such party.
5.    No Suits or Actions. Holder agrees that if he or she hereafter commences,
joins in, or in any manner seeks relief through any suit arising out of, based
upon, or relating to any of the Claims released hereunder, or in any manner
asserts against the Releasees any of the Claims released hereunder, then he or
she will pay to the Releasees against whom such suit or Claim is asserted, in
addition to any other damages caused thereby, all attorneys’ fees incurred by
such Releasees in defending or otherwise responding to said suit or Claim.
6.    No Admission. Holder further understands and agrees that neither the
payment of money nor the execution of this Release shall constitute or be
construed as an admission of any liability whatsoever by the Releasees.
HOLDER


________________________________________


Date:_________________________________

        
C-2

